Citation Nr: 1214772	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2001, for the award of service connection for diabetes mellitus, type 2, associated with herbicide exposure.

2.  Entitlement to an effective date earlier than August 17, 2001, for the award of service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, type 2.

3.  Entitlement to an effective date earlier than August 17, 2001, for the award of service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to an effective date earlier than August 17, 2001, for the award of service connection for impotence, as secondary to service-connected diabetes mellitus, type 2.

5.  Entitlement to an effective date earlier than August 17, 2001, for entitlement to special monthly compensation based on loss of use of a creative organ.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1969 and from April 1970 to September 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision, issued in April 2010 by the Appeals Management Center (AMC), in Washington, DC., which granted entitlement to service connection for diabetes mellitus, type 2, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and impotence, all as secondary to his diabetes mellitus, type 2.  In addition, this rating decision granted entitlement to special monthly compensation based upon loss of a creative organ.  The AMC set the effective date of August 17, 2001, the date of receipt of the Veteran's claim, for all of these claims.  The claims file is currently under the jurisdiction of the VA RO in Phoenix, Arizona.




FINDINGS OF FACT

1.  The RO was not in possession of any communication prior to August 17, 2001 that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based upon diabetes mellitus, type 2, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and impotence, all as secondary to diabetes mellitus, type 2.

2.  The Veteran suffered from diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, and impotence, all as secondary to diabetes mellitus, type 2, at the time his claim of service connection was received on August 17, 2001.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of service connection for diabetes mellitus type II have been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2011).

2.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816.

3.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816.

4.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 .

5.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claims for a higher initial rating and earlier effective date arise from the Veteran's disagreement with the rating and effective date assigned in connection with the grant of service connection for diabetes mellitus, type 2, peripheral neuropathy of the right and left lower extremities, and impotence.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. In June 2001, the Veteran submitted a letter requesting copies of certain documents in the record pertaining to his claims on appeal under the Freedom of Information Act (FOIA).  His FOIA request was granted in August 2011, when the Board supplied the requested copies.  The Board notes that the Veteran submitted evidence subsequent to the most recent supplemental statement of the case, and it does not appear from the record that the Veteran waived initial review of the agency of original jurisdiction (AOJ).  However, as these records merely show additional information regarding the Veteran's exposure to herbicides while on active duty, which has already been established, remand for AOJ review and another SSOC is not necessary.  There is no prejudice to the Veteran to adjudicate the claims currently on appeal.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned acting Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge asked clarifying questions, explained the evidence necessary to establish the claim for earlier effective dates and informed the Veteran of any outstanding evidence that would be required to provide an earlier effective date.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims being decided herein, and these claims are therefore ready to be considered on the merits.

Analysis

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  
38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an 'application' is received.  While the term 'application' is not defined in the statute, the regulations use the terms 'claim' and 'application' interchangeably, and they are defined broadly to include 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that the Veteran has contended that he initially filed a claim for entitlement to service connection for exposure to Agent Orange in 1994.  He asserts that he was not informed that he needed to specify the disability for which he was claiming service connection at that time, and that he should be awarded an effective back to this initial filing.  However, for the following reasons, an effective date in 1994 for entitlement to service connection for diabetes mellitus, type 2, and its associated disorders, peripheral neuropathy of the lower extremities and erectile dysfunction, is not warranted.  

The record reflects that the Veteran did, in fact, file a claim with the VA in August 1994, and was aware of the need to identify the disabilities for which he was claiming entitlement to service connection.  In this claim, the Veteran specified that he was seeking service connection for several disabilities, including tendonitis, arthritis, a kidney disorder and an ear disorder.  The Veteran did not include diabetes mellitus, type 2 in this filing.  The record does not reflect that the Veteran was diagnosed for diabetes mellitus for many years after 1994.  An April 1996 medical examination reflects that the Veteran did not have diabetes mellitus.  

Significantly, as will be explained in detail below, service connection on a presumptive basis for diabetes mellitus, type 2, due to exposure to herbicides was not available until May 8, 2001.  It follows that entitlement to service connection for any disabilities secondary to diabetes mellitus, type 2, would not be warranted prior to this date.
 
The Veteran was granted presumptive service connection for diabetes mellitus based on exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of August 17, 2001, the date of his claim for entitlement to service connection for the same.

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Board finds, however, that the special rules do not apply to the Veteran's case.  Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes mellitus based on presumed exposure to herbicides during such service.  In addition the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989, and did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  Specifically, on August 17, 2001, the Veteran filed a claim for entitlement to service connection for diabetes mellitus.  Therefore, these special rules do not apply in this case.

However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a). In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3). 

The Board notes that the RO found that the Veteran had been diagnosed with diabetes mellitus, type 2 on August 15, 2001.  An August 15, 2001 VA medical record reflects that the examiner noted the Veteran's weight gain, ordered a blood sugar test and placed the Veteran on medication for diabetes (glyburide).  An accu-check blood sugar meter was ordered, and the Veteran was instructed to keep a diary of his blood sugars.  While it appears from the record that the Veteran began treatment for his diabetes mellitus as of this date, the evidence tends to show that it had manifested at least several months prior to this treatment.  Symptoms such as weight gain and a burning sensation in the Veteran's feet, noted in April 2001, had been present for at least several months.  Thus, the Board finds that, resolving all doubt in favor of the Veteran, his diabetes mellitus, type 2, was present prior to May 8, 2001.  

As noted above, the effective date for the regulation creating the presumption of service connection for diabetes mellitus, type 2, was May 8, 2001.  The Veteran's claim was received on August 17, 2001, within one year of the effective date of the regulation, and he met the eligibility requirements for entitlement to service connection as of May 8, 2001, in that the evidence reflects that diabetes mellitus, type 2 was present at this time.  As such, resolving all reasonable doubt in favor of the Veteran, an effective date of May 8, 2001, for diabetes mellitus, type 2 is warranted.  This is the earliest effective date legally permissible for entitlement to diabetes mellitus, type 2, on a presumptive basis as due to exposure to herbicides.

With regard to the associated disabilities of peripheral neuropathy of the left and right lower extremities and impotence, the evidence reflects that these disabilities were present prior to May 8, 2001.  At his July 2002 VA examination, the Veteran indicated that he had sore, burning feet and erectile dysfunction for ten years.  As such, it follows that these associated disabilities, along with special monthly compensation for the loss of use of a creative organ, warrant an effective date of May 8, 2001 as well.
 

ORDER

Entitlement to an effective date of May 8, 2001, for the grant of service connection for diabetes mellitus, type 2, is granted. 

Entitlement to an effective date of May 8, 2001, for the grant of service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected diabetes mellitus, type 2, is granted. 

Entitlement to an effective date of May 8, 2001, for the grant of service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected diabetes mellitus, type 2, is granted. 

Entitlement to an effective date of May 8, 2001, for the grant of service connection for impotence, as secondary to service-connected diabetes mellitus, type 2, is granted.

Entitlement to an effective date of May 8, 2001, for the grant of special monthly compensation based on loss of use of a creative organ is granted. 



____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


